DETAILED ACTION

Claims 1-3, 5-10, 12-17, 19 and 24-26 are pending. Claims 1, 8 and 15 have been amended. Claims 21-23 are have been cancelled.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This final office action is in response to the applicant’s response received on 08/11/2021, for the non-final office action mailed on 06/18/2021.

Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 08/11/2021 have been fully considered but they are not persuasive.
 Applicant argues Peng modified with Jantzi and Jiang does not teach determining whether a quota for performing firmware updates for the Iot devices has been reached and performing the firmware update without counting data usage for the firmware update against a data plan of a user associated with the IoT device, when the quota for performing firmware updates for the IoT device has not been reached, see applicant’s remarks pp. 9-13. Examiner respectfully disagrees as Jiang et al. (US-PGPUB-NO: 2018/0219784 A1) teaches transmission of data (via packets) to a user or a device (i.e., an IoT) the packet of data is tracked to indicate usage data and whether or not a particular amount of data has been used. Jiang further teaches in paragraph [0049] how a packet can be marked to give special controls regarding the data usage and how it is counted. Even though Jiang does not teach updating firmware per se, combined with Jantzi it would have been obvious to one of ordinary skills in the art to incorporate Jiang’s teaching on data usage management pertaining to how much data to count towards the packets being sent with Jantzi’s teaching of OTA (Over The Air) updates using packets, see Jantzi paragraph [0119].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Peng et al. (US-PGPUB-NO: 2017/0364346 A1) hereinafter Peng, in further view of Jantzi et al. (US-PGPUB-NO: 2019/0349858 A1) hereinafter Jantzi, and Jiang et al. (US-PGPUB-NO: 2018/0219784 A1) hereinafter Jiang.

As per claim 1, Peng teaches a method comprising: receiving a request to perform a firmware update on a device (“The update application executing on the image processing device 110 acts as an agent that receives the request from the computing device, via network 105, receives the data objects and performs an update on the peripheral device card reader to install the software contained in the received data object,” see Peng paragraph [0032], wherein the peripheral device is interpreted as the device which gets requested a firmware update and is performed on said peripheral device); determining whether the device is capable of switching (“If the determination in step 605 indicates that the current mode is not the desired update mode in step 605, update application 402 determines if the desired mode is available for use in step 607.  If the determination is negative, a message is communicated back to the update application in step 608 indicating that update cannot be performed.  If the determination in step 607 is positive, the update application 402 generates a mode switch message which is communicated instep 609 to the peripheral control application to switch the current mode to be the desired update mode and an update may be performed in step 610.,” see Peng paragraph [0081]), wherein the device sends and receives data via first channels when the device is operating in the first mode (“A first communication mode is an operational communication mode that enables communication between the peripheral device 405 and the image processing device 200,” see Peng paragraph [0076]), and wherein the device sends and receives data via second channels when the device is operating in the second mode (“A second communication mode is a communication mode that makes use of a communication pathway that is one of unavailable or unused during the first communication mode,” see Peng paragraph [0078]); instructing the device to switch to the second mode in response to determining that the device is capable of switching to the second mode (“If the determination in step 607 is positive, the update application 402 generates a mode switch message which is communicated instep 609 to the peripheral control application to switch the current mode to be the desired update mode and an update may be performed in step 610,” see Peng paragraph [0081]); sending the firmware update to the device while the device is in the second mode (“Thereafter, a second message is generated and includes the updated software as part of the payload which is communicated over a specific USB channel opened by the update application 402,” see Peng paragraph [0083]); determining that the firmware update has been completed; and instructing the device to switch from the second mode to the first mode when the firmware update has been completed (“The update application 402 generates a subsequent switch message to switch the active communication modes of the card reader device from the update mode back to the operational mode which completes the update process,” see Peng paragraph [0086]).
Peng’s device is not an internet of things device and also Peng switches active communication modes but doesn’t go into further detail regarding the type of communication modes it is switching between, hence Peng does not teach an Internet of Things (IoT) device or switching from a narrow band IoT (NB-IoT) mode to a Category M1 (CAT-M1) mode. However, Jantzi teaches an Internet of Things (IoT) device (“Some electronic devices are referred to as Internet of Things (IoT) devices, such as sensor devices, cameras, thermostat devices, vehicle components, and so forth.  More generally, an IoT device is a type of electronic device that is not designed for general computing tasks such as computers,” see Jantzi paragraph [0013]) switching from a narrow band IoT (NB-IoT) mode to a Category M1 (CAT-M1) mode (“As an example, an electronic device 102 with the relevant capabilities can use this parameter to switch between 1.4 MHz and 200 kHz channel bandwidths (or between 6 RBs and 1 RB). In other examples, some device categories can support multiple bandwidths of operation. The parameter controlling the bandwidth of operation of a device can be modified depending on the operation mode from a profile provided by the server system 108.,” see Jantzi paragraph [0125], wherein the electronic device can switch between NB-IoT and CAT-M1 dependent on operation mode).
Peng and Jantzi are analogous art because they are in the same field of endeavor of peripheral devices and being updated. Therefore it would have been obvious to one of ordinary skills in the art to modify Peng’s teaching of updating a peripheral connected to an image processing device with Jantzi’s teaching of selecting a power consumption mode of the electronic device using a given profile to incorporate a peripheral device such as the card reader taught in Peng as an Internet of Things device for easier updates and also incorporating the teaching of Jantzi’s different bandwidths to make the first communication mode taught in Peng to be Jantzi’s taught NB-IoT mode and the second communication mode taught in Peng to be Jantzi’s taught CAT-M1 mode. 
Peng modified with Jantzi does not explicitly teach determining whether a quota for performing firmware updates for the Iot devices has been reached and performing the firmware update without counting data usage for the firmware update against a data plan of a user associated with the IoT device, when the quota for performing firmware updates for the IoT device has not been reached. However, Jiang teaches determining whether a quota for performing firmware updates for the Iot devices has been reached (“Quota enforcer 435 includes logic that performs real-time quota enforcement. For example, quota enforcer 435 includes logic that may provide functions otherwise provided by the Gy and Rf feed outside of the data path, but provides these functions directly in the data path,” see Jiang paragraph [0052], where the packets being transmitted is interpreted as the firmware data used to update the IoT device and based on the quota enforcer it determines whether data packets (i.e., a firmware) can be delivered) and performing the firmware update without counting data usage for the firmware update against a data plan of a user associated with the IoT device (“Application detector 410 may include logic that adds data to the packet based on determining the special traffic control service (e.g., special data plan). For example, application detector 410 may add a marker to the packet. The marker may include the rule identifier, which indicates the special traffic control service. Depending on the type of special traffic control service, the marker may include data that indicates, in addition to the type of special traffic control service, other data pertaining to the special traffic control service. For example, for some applications accessed or used by end user 153, a scalar value may be applied to data usage. By way of further example, when end user 153 accesses a social networking site (e.g., Facebook), only 50% of the data usage may be counted towards a maximum quota of data usage,” see Jiang paragraph [0049], wherein a packet (i.e., a firmware update) can be classified with a maker on special traffic controls such as designating a number of how much data usage would be counted towards a user’s account), when the quota for performing firmware updates for the IoT device has not been reached (“When data usage is exceeded, quota enforcer 435 may include logic that passes the packet to packet dropper 440 or accounts for and charges end device 150/end device 153 for overage usage when the current data usage exceeds a quota limit,” see Jiang paragraph [0052], since the limit has not been exceed the firmware update is transmitted and done free of charge or  as opposed to charging or accounting for the packets once the quota limit is exceeded). 
Peng, Jantzi and Jiang are analogous art because they are in the same field of endeavor of peripheral devices and being updated. Therefore it would have been obvious to one of ordinary skills in the art to modify Peng’s teaching of updating a peripheral connected to an image processing device and Jantzi’s teaching of selecting a power consumption mode of the electronic device using a given profile with Jiang’s teaching of identifying packets and determining is a traffic control service should be applied to the packet based on a quota to incorporate a quota limit for data transfer within a network to manage a user’s usage of data within a network such as a mobile network and how the 

As per claim 2, Peng modified with Jantzi and Jiang teaches wherein the first channels include NB-IoT channels, and wherein the second channels include CAT-M1 channels (“A bandwidth of operation refers to a channel bandwidth. LTE Release 8 supports multiple channel bandwidths such as 1.4 MHz (megahertz), 3 MHz, 5 MHz, 10 MHz, 15 MHz, and 20 MHz. LTE Release 10 adds carrier aggregation and component carriers to increase the channel bandwidth to 100 MHz. An LTE cat-M1 device category supports 1.4 MHz and a LTE NB-IOT device category supports 200 kHz (kilohertz),” see Jantzi paragraph [0125]).
Peng, Jantzi and Jiang are analogous art because they are in the same field of endeavor of peripheral devices and being updated. Therefore it would have been obvious to one of ordinary skills in the art to modify Peng’s teaching of updating a peripheral connected to an image processing device and Jiang’s teaching of identifying packets and determining is a traffic control service should be applied to the packet based on a quota with Jantzi’s teaching of selecting a power consumption mode of the electronic device using a given profile to incorporate having different communication modes such as NB-IoT and CAT-M1 in order to take advantage of a higher bandwidth means of communication to perform a firmware or software update on a device. 
As per claim 3, Peng modified with Jantzi and Jiang teaches wherein the firmware update includes a firmware Over-the-Air (FOTA) update (“An OTA software update profile, which is used for an operation mode where an electronic device 102 is to receive an OTA software update,” see Jantzi paragraph [0148]).

As per claim 5, Peng modified with Jantzi and Jiang teaches wherein sending the firmware update comprises: initiating a session associated with the firmware update (“Another operation mode is an OTA update operation mode.  An OTA update involves updating software or firmware of an electronic device 102 over-the-air (i.e., using wirelessly transmitted information),” see Jantzi paragraph [0119]); and increasing a quality of service (QoS) associated with the firmware update session (“For OTA updates, it may be desirable to not use the PSM or eDRX mode, to increase the bandwidth, to increase the number of resource blocks (RBs), to only trigger the update in strong received signal strength indicator (RSSI) conditions, or when stationary, as examples,” see Jantzi paragraph [0119], where the increase of bandwidth or increase to resource blocks or only triggering an update under strong signals are interpreted as increasing the quality of service for the update session).
Peng, Jantzi and Jiang are analogous art because they are in the same field of endeavor of peripheral devices and being updated. Therefore it would have been obvious to one of ordinary skills in the art to modify Peng’s teaching of updating a peripheral 

As per claim 7, Peng modified with Jantzi and Jiang teaches wherein the second channels have a higher bandwidth than the first channels (“An LTE cat-M1 device category supports 1.4 MHz and a LTE NB-IOT device category supports 200 kHz (kilohertz),” see Jantzi paragraph [0133]).

As per claims 8-11, 12 and 14, these are the system claims to method claims 1-5 and 7, respectively. Therefore they are rejected for the same reasons as above.

As per claims 15-19, these are the non-transitory computer-readable medium claims to method claims 1-5, respectively. Therefore they are rejected for the same reasons as above.
As per claim 24, Peng modified with Jantzi and Jiang teaches further comprising: increasing at least one of a quality of service (QoS) or priority associated with the firmware update (“For OTA updates, it may be desirable to not use the PSM or eDRX mode, to increase the bandwidth, to increase the number of resource blocks (RBs), to only trigger the update in strong received signal strength indicator (RSSI) conditions, or when stationary, as examples,” see Jantzi paragraph [0119], where the increase of bandwidth or increase to resource blocks or only triggering an update under strong signals are interpreted as increasing the quality of service for the update session).

As per claim 25, this is the system claim to method claim 24. Therefore it is rejected for the same reason as above.

As per claim 26, this is the non-transitory computer-readable medium claim to method claim 24. Therefore it is rejected for the same reason as above.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Peng (US-PGPUB-NO: 2017/0364346 A1), Jantzi (US-PGPUB-NO: 2019/0349858 A1) and Jiang et al. (US-PGPUB-NO: 2018/0219784 A1), in further view of Arsenault et al. (US-PGPUB-NO: 2017/0257341 A1) hereinafter Arsenault.

As per claim 6, Peng modified with Jantzi and Jiang does not teach further comprising: determining when the IoT device will be reachable; and performing the firmware update while the IoT device is reachable. However, Arsenault teaches further comprising: determining when the IoT device will be reachable (“Method 50 further comprises step 52 where the control server 121 determines the requested identity of the service provider network by sending a request to a mapping table 122 to request the available identity of a service provider network associated to the IoT device.  If an identity of a service provider network is found, herein referred to as first service provider network 130, the mapping table 122 returns the identity of the first service provider network 130 and may include a timestamp determining the time of creation or of the last update executed for the association,” see Arsenault paragraph [0072]); and performing the firmware update while the IoT device is reachable (“If a timestamp is included in step 52, and the time indicates that the first service provider network 130 to IoT device association is recent (e.g., association is last updated/created 4 hours ago) then based on local network policies, the control server 121 may determine in step 53 that the association is valid and starts executing step 55 where the control server 121 sends a message to the device gateway 122, where the message includes the identity of the first service provider network 130 associated with the IoT device as retrieved from the mapping table 122,” see Arsenault paragraph [0072]).
Peng, Jantzi and Arsenault are analogous art because they are in the same field of endeavor of peripheral devices and being updated. Therefore it would have been obvious to one of ordinary skills in the art to modify Peng’s teaching of updating a peripheral 

As per claim 13, this is the system claim to method 6. Therefore it is rejected for the same reason as above.

As per claim 20, this is the non-transitory computer-readable storage medium claim to method claim 6. Therefore it is rejected for the same reason as above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kurian et al. (US-PGPUB-NO: 2019/0357214 A1) teaches configuring direct communication with neighboring mobile stations and wireless stations without utilizing an intermediate access point.
Gur et al. (US-PGPUB-NO: 2019/0102164 A1) teaches using a drove to provide update packages to embedded devices.
Riedl et al. (US-PGPUB-NO: 2019/0250899 A1) teaches service-initiated internet of things device updates.
Magadevan (US-PGPUB-NO: 2019/0373649 A1) teaches an internet of things module adaptor application to provide operational compatibility between device application of an IoT device and multiple IoT modules.
Patil (US-PGPUB-NO: 2019/0324737 A1) teaches handling firmware for machine to machine devices via a service provider network.
Khawand et al. (US-PGPUB-NO: 2018/0213444 A1) teaches a system managing quality of service provided to a device during a communication session in a network.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193